Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA Annuity and Life Insurance Company and its Separate Account B ING Focus Variable Annuity Supplement dated September 21, 2007 to the Contract Prospectus dated April 30, 2007, as amended The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current variable annuity Contract Prospectus for future reference. 1.On July 24, 2007, the Board of Directors of ING Variable Portfolios, Inc. approved a proposal to reorganize the ING VP International Equity Portfolio into the ING VP Index Plus International Equity Portfolio. Subject to approval by the Portfolios shareholders, after the close of business on November 9, 2007 the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING VP International Equity Portfolio (Class S) ING VP Index Plus International Equity Portfolio (Class S) Accordingly, effective after the close of business on November 9, 2007, investments in the Disappearing Portfolio will automatically become investments in the Surviving Portfolio. As a result, effective November 12, 2007 all references to the Disappearing Portfolio in the Contract Prospectusare hereby deleted. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolio after the date of thereorganization will be automatically allocated to the Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our service center at: Customer Service Center P.O. Box 9271 Des Moines, Iowa 50306-9271 1-800-366-0066 See also the Transfers Among Your Investments section of your Contract Prospectus for further information about making fund allocation changes. X.90516-07A 1 of 4 September 2007 * IMPORTANT INFORMATION REGARDING AN UPCOMING CHANGE TO OUR EXCESSIVE TRADING POLICY Effective October 16, 2007, our Excessive Trading Policy will change. Accordingly, the Limits Imposed by Underlying Funds, the Limits on Frequent or Disruptive Transfers, the The Company Intends to Modify its Excessive Trading Policy in October 2007, and the Agreements to Share Information with Funds, subsections of the Transfers Among Your Investments, section of your Contract Prospectus will be deleted in its entirety and replaced with the following: Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through:  Increased trading and transaction costs;  Forced and unplanned portfolio turnover;  Lost opportunity costs; and  Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity:  Meets or exceeds our current definition of Excessive Trading, as defined below; or  Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as:  More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or  Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive:  Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans);  Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs;  Purchases and sales of fund shares in the amount of $5,000 or less;  Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and  Transactions initiated by us, another member of the ING family of companies, or a fund. X.90516-07A 2 of 4 September 2007 If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center, or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. The Company does not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners or, as applicable, to all contract owners investing in the underlying fund. X.90516-07A 3of 4 September 2007 Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. X.90516-07A 4of 4 September 2007
